DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
            
Applicant’s arguments with respect to claims 1-2, 4-8, 10-15, 17-19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 


Claims 1-2, 4-8, 10-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brailovskiy US 10,681,382 and Litvinov US 2014/0270570 further in view of Takada US 2017/0278348.
In regard to claim 1 Brailovskiy teaches a video processing apparatus comprising: a memory (see memory, processors..—col. 21 line 34 to col. 22 line 21); and one or more processors coupled to the memory (see memory, processors..-- col. 21 line 34 to col. 22 line 21), the one or more processors being configured to: acquire a video (see encoder 111 may receive video data 190..—col. 3 lines 16-37, col. 6 lines 4-23). 
however, Brailovskiy fails to explicitly teach, but Litvinov teaches analyze high frequency components for each area of a plurality of areas of the acquired video by comparing intensity values of neighboring pixels in a frame to determine an amount of the high frequency components in at least part of the plurality of areas of the acquired video (see imaging management module 106 may be operative to determine pixel correction weights 120 only for neighboring pixel intensity values 112 associated with a same color and/or frequency of light as pixel intensity value 110. For example, if pixel intensity value 110 comprises a measured intensity of red light, imaging management module 106 may be operative to determine pixel correction weights 120 only for neighboring pixel intensity values 112 that are also measurements of red light.— paragraphs 0027-0028 and abstract).

Further, Brailovskiy teaches generate an image quality map based on an analysis result of analyzing the high frequency components; detect a specific areas, including a face of a person; and perform image quality adjustment, in accordance with the analysis result analyzing of the high frequency components, to increase an image quality of at least a part of the image quality map, corresponding to the specific area including the face (see computing device, such as recipient 130 may determine that the quality of the image data for the region of interest should be improved. In an example, during a video conference, a person that is speaking or leading a presentation may be identified as a region of interest. The recipient 130 may determine that the quality of the image depicting the speaker should be improved. The recipient 130 may request one or more enhancement layers corresponding to the region of interest in a reference frame…---  col. 12 line 43 to col. 13 line 38), 
however, Brailovskiy and Litvinov fails to explicitly teach, but Takeda teaches and to decrease an image quality of another part of the image quality map excluding the specific area as the amount of high frequency increases (see the monitor camera 5001 transmits image pickup information of an imaged object to the imaging control server 14 and the recording server 15.  
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Takeda into a system of Brailovskiy and Litvinov in order decrease an image quality of another part of the image quality map excluding the specific area as the amount of high frequency increases, as such, the information processing device instructs the imaging device to perform imaging under a predefined imaging condition that covers surroundings of the gaming machine to identify a specific request..--Abstract.

Note: The motivation that was applied to claim 1 above, applies equally as well to claims 2, 4-8 as presented blow. 
In regard to claim 2 Brailovskiy and Litvinov teaches a video processing apparatus according to claim 1, furthermore, Brailovskiy teaches wherein the one or more processors are further configured to: divide the video into a plurality of blocks (see frames used as reference frames in video streaming may be divided into multiple parts comprising a lower quality reference frame and a number of reference frame enhancement layers..— col. 3 lines 16-37, col. 4 lines 7-25, col. 6 line 24 to col. 7 line 9); analyze the high frequency components for a block of the plurality of blocks of the video (see col. 13 lines 9-38); and perform the image quality adjustment on the block (see hybrid block to identify and differentiate between inter-coded frame data and LTR frame enhancement layer data. Additionally, indicator data included in the NAL header of a hybrid block may be effective to indicate how such a block should be decoded by decoder 131..—col. 8 lines 15-54………………………. indicator bits and/or flags specifying locations of the relevant portions of inter-coded frame data and/or LTR frame enhancement layer data and identifying the inter-coded frame data and/or LTR frame enhancement layer data..—col. 9 lines 38-54). 
In regard to claim 4 Brailovskiy and Litvinov teaches a video processing apparatus according to claim 1, furthermore, Brailovskiy teaches wherein the one or more processors are further configured to perform the image quality adjustment such that an image quality of a peripheral area around the specific area is determined in accordance with the analysis result (see computer vision data, the definition of a region of interest (e.g., in terms of locations within the image frame), security content, edge detection information..-- col. 13 lines 9-38), and such that an image quality of an area excluding the peripheral area around the specific area is lower than the image quality of the peripheral area determined in accordance with the analysis result (col. 12 line 43 to col. 13 line 38). 
In regard to claim 5 Brailovskiy and Litvinov teaches a video processing apparatus according to claim 1, furthermore, Brailovskiy teaches wherein the one or more processors are further configured to: encode the video on which the image quality adjustment has been performed (see encoder 111 of transmitter 100 may encode enhancement layer data related to the woman and may use skip macroblocks to represent the static background in the image data..-- col. 13 ; and transmit the encoded video to an external apparatus (col. 13 line 55 to col. 14 line 13). 
In regard to claim 6 Brailovskiy and Litvinov teaches a video processing apparatus according to claim 5, furthermore, Brailovskiy teaches wherein the one or more processors are further configured to: perform the image quality adjustment such that the image quality of another area is set to a lowest image quality (see encoder 111 of transmitter 100 may encode enhancement layer data related to the woman and may use skip macroblocks to represent the static background in the image data..—col. 8 lines 54-67), in response to communication resources used in the transmitting of the encoded video being short of capacity (see Figs. 1-2, Decoder 131 and/or recipient 130 may request enhancement layer data in response to a reduction in quality and/or to the quality falling below a threshold level ..-- col. 8 lines 54-67, col. 13 lines 9-38). 
In regard to claim 7 Brailovskiy and Litvinov teaches a video processing apparatus according to claim 5, furthermore, Brailovskiy teaches wherein the one or more processors are further configured to: perform the image quality adjustment such that the image quality of the specific area is set to a highest image quality (see image adjustment or image enhancement…--32-33), in response to communication resources used in the transmitting of the encoded video having extra capacity (see communication between transmitter and recipient of fig. 2.., enhancement layers 140 so that the resulting hybrid blocks are within a tolerance band of the target frame size..— col. 8 line 54 to col. 9 line 30, col. 13 lines 9-38). 
In regard to claim 8 Brailovskiy and Litvinov teaches a video processing apparatus according to claim 5, furthermore, Brailovskiy teaches wherein the one or more processors are further configured to: perform the image quality adjustment such that the image quality of another area increases, in response to communication resources used in the transmitting of the encoded video having extra capacity (see transmitter 100 to recipient 130 may be sent when sufficient bandwidth is available for sending enhancement layer data. Such metadata may be sent as enhancement layer data and may be associated with a reference frame stored in buffer 132 of recipient 130..-- col. 8 line 54 to col. 9 line 30, col. 13 lines 9-38). 
In regard to claim 11 Brailovskiy teaches a video conference system comprising: a plurality of communication terminals configured to perform a video conference (see Figs. 1-2); and a server apparatus configured to perform various types of controls relating to the video conference performed by the plurality of communication terminals (see process of FIG. 5 may be performed by a transmitter computing device (e.g., server) that receives a request for a video streaming transmission..--51), wherein each communication terminal of the plurality of communication terminals includes a memory (see memory, processors..-- col. 21 line 34 to col. 22 line 21); and one or more processors coupled to the memory (see memory, processors ..-- col. 21 line 34 to col. 22 line 21), the one or more processors being configured to: capture a video (see image data captured by an image sensor of a camera..— col. 3 lines 16-37).

however, Brailovskiy fails to explicitly teach, but Litvinov teaches analyze high frequency components for each area of a plurality of areas of the acquired video by comparing intensity values of neighboring pixels in a frame (see imaging management module 106 may be operative to determine pixel correction weights 120 only for neighboring pixel intensity values 112 associated with a same color and/or frequency of light as pixel intensity value 110. .
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Litvinov into a system of Brailovskiy in order analyze high frequency components for each area of a plurality of areas of the acquired video by comparing intensity values of neighboring pixels in a frame, as such determine a pixel correction threshold for the pixel, and when the pixel intensity deviation exceeds the pixel correction threshold, determine a corrected intensity value for the pixels, in order to display pixels without defective for playback..--Abstract.
Further, Brailovskiy teaches perform image quality adjustment, in accordance with an analysis result of the high frequency components, such that an image quality of at least a part of the areas of the video increases as an amount of high frequency components in the at least part of the areas of the video increases (see computing device, such as recipient 130 may determine that the quality of the image data for the region of interest should be improved. In an example, during a video conference, a person that is speaking or leading a presentation may be identified as a region of interest. The recipient 130 may determine that the quality of the image depicting the speaker should be improved. The recipient 130 may request one or more enhancement layers corresponding to the region of interest in a reference frame…---  col. 12 line 43 to col. 13 line 38); and transmit, to an external apparatus, the video on which the image quality adjustment has been performed (see col. 12 line 43 to col. 13 line 38).
Claim 12 list all similar elements of claim 1, but in method form rather than apparatus form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 12.
Claim 20 list all similar elements of claim 1, but in method form rather than apparatus form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 20. Further, Brailovskiy teaches determine that the image quality adjustment has been performed for predetermined the frame image; and encode the video data that has been performed image quality adjustment (see col. 12 line 43 to col. 13 line 38).
In regard to claim 10 Brailovskiy and Litvinov teaches a video processing apparatus according to claim 1, furthermore, Brailovskiy teaches wherein the specific area includes a first specific area and a second specific area (see detection multiple area for image enhancement…-- col. 13 lines 9-38), the first specific area being an area in which a first face [see claim 9] of a person who converses is displayed (see the definition of a region of interest (e.g., in terms of locations within the image frame), security content, edge detection information, flow level information [the statement identifies multiple region of interest]…-- col. 13 lines 9-38), and the second specific area being an area in which a second face of a second person who does not converse is displayed (see multiple region of interest as outlined above), and wherein the one or more processors are further configured to perform the image quality adjustment such that an image quality of the second specific area is lower than an image quality of the first specific area (see frame size may be normalized in the video stream 142…. particular inter-coded frames may be selected for combination with particular LTR frame enhancement layers 140 so that the resulting hybrid blocks are within a tolerance band of the target frame size..-- col. 8 lines 54-67). 

Claim Rejections - 35 USC § 103


Claims 13-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brailovskiy US 10/681,382 and Litvinov US 2014/0270570.

In regard to claims 13-15 Brailovskiy and Litvinov teaches a video processing apparatus according to claim 2, 
however, Brailovskiy and Litvinov fails to explicitly teach wherein the one or more processors are further configured to perform the image quality adjustment by adjusting a resolution, a contrast of the specific area and a frame rate of the video.  Official Notice is taken that both the concept and the advantage of wherein the one or more processors are further configured to perform the image quality adjustment by adjusting a resolution, a contrast of the specific area and a frame rate of the video are well known and expected in the art.  Thus, it would have been obvious to one skilled in the art, before the effective filing date of the applicant’s invention, to utilize said feature within said system taught by Brailovskiy and Litvinov, because such incorporation would result in identifying specific resolution, contrast and frame rate for quality image presentation.
Note: The motivation that was applied to claims 13-15 above, applies equally as well to claims 16-19 as presented blow. 
Claim 17-19 list all similar elements of claims 14-15, but in method form rather than apparatus form.  Therefore, the supporting rationale of the rejection to claims 14-15 applies equally as well to claim 17-19.


Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Mu et al. US 2011/0161836 see at least paras. 13, 23
Kim et al. US 2017/0359596
Tourapis et al. US 2012/0092452
Kameyama US 2012/0032960

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/Examiner, Art Unit 2481